UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA, :
‘ Criminal No. 3:CR-17-298
V. :
(JUDGE MARIANI)
JOSE LUIS GONZALEZ, SR.,
ORDER

——e

AND NOW, THIS / C 1 DAY OF JUNE 2019, upon consideration of

Defendant's pretrial motions (Docs. 215-222), the brief in support of the motions (Doc. 223),
the Government’s response thereto (Doc. 234), and all other relevant documents, for the
reasons discussed in the simultaneously filed Memorandum Opinion, IT IS HEREBY
ORDERED THAT:
4. The Motion to Compel Disclosure of Confidential Informant (Doc. 215) is DENIED;
9. The Motion for Discovery Pursuant to Rule 16 (Doc. 216) is DENIED WITHOUT
PREJUDICE;
3. The Motion for Pre-Trial Hearing to Determine Existence of Conspiracy (Doc. 217) is
DENIED;
4. The Motion for Grand Jury Transcripts Pursuant to Rule 6(e)(3)(E)(i) (Doc. 218) is

DENIED WITHOUT PREJUDICE;
_ The Motion for Disclosure and Limiting Instruction Pursuant to Rules of Evidence
404(b) and 609 (Doc. 219) is DENIED WITHOUT PREJUDICE;

_ The Motion for Disclosure Pursuant to Rule of Evidence 807 (Doc. 220) is DENIED
WITHOUT PREJUDICE;

_ The Motion for Bill of Particulars (Doc. 221) is DENIED; and

_ The Motion for Expert Information Pursuant to Rule 16(a)(1)(G) of the Rules of

Criminal Procedure (Doc. 222) is DENIED WITHOUT PREJUDICE.

 

 

bert )& Mariani
United States District Judge
